Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I species Fig. 5c in the reply filed on 6/16/21 is acknowledged.
Claims 12-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/16/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hasebe (US 20150107517).
Regarding claim 1. Hasebe teaches a substrate processing apparatus in fig. 1, comprising: a reaction tube (cyl reaction chamber 101 [0026]) configured to form a process chamber in which a substrate is processed (fig. 1 [0027]); an electrode fixing jig (insulation protection cover 146 [0042] which encapsulates/holds two electrodes 143a b fig. 2) installed outside the reaction tube (fig. 1, 2) and configured to fix at least two electrodes (as discussed 143a b, fig. 2) for forming plasma in the process chamber ([0041]); and a heating device (cyl heater 133 [0045]) installed outside the electrode fixing jig (fig .1) and configured to heat the reaction tube ([0045] fig. 1), wherein the at least two electrodes include at least one electrode to which a predetermined potential is applied and at least one electrode to which a reference potential is applied (fig. 2, they are connected to both ends of RF source 145, one to ref/ground nd elec’s single end face, note the facing ends can be viewed from the top in fig. 2, i.e. surfaces facing 141 and 146 of each 143).
Regarding claim 5, Hasebe teaches the apparatus according to Claim 1, wherein the electrode fixing jig is a quartz cover made of quartz ([0042]).
Regarding claim 6, Hasebe teaches the apparatus according to Claim 1, wherein the electrode fixing jig is disposed on an outer periphery of the reaction tube (fig. 2) other than positions at which a gas supply part and a gas exhaust part installed in the reaction tube are installed (e.g. not at locations of a gas supply part 123a and exhaust passage 130 in 101; it is noted 146 covers areas 143a b which do not have any gas supply pipe inside 101).
Regarding claim 7. Hasebe teaches a plurality of electrodes, comprising: at least one electrode to which a predetermined potential is applied; and at least one electrode to which a reference potential is applied, wherein the plurality of electrodes are configured to generate plasma in a process chamber, and wherein a surface area of the at least one electrode to which the predetermined potential is applied is two times or more than a surface area of the at least one electrode to which the reference potential is applied (see claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasebe (US 20150107517) in view of Kao (US 20050205110).
Regarding claim 2. Hasebe teaches the apparatus according to Claim 1, but does not teach wherein the at least two electrodes are made of a nickel alloy material to which aluminum is added however Kao teaches in [0076] a plasma electrode 410 made of alloys of various Al, Ni and Ni coated Al materials; it would be obvious to those skilled in the art at invention time to modify Hasebe in order to use electrode materials that are compatible with plasma processing [0076].
Regarding claim 8. Hasebe teaches the electrodes according to Claim 7, and further in view of Kao, teaches wherein the plurality of electrodes are made of a nickel alloy material to which aluminum is added (see claim 2).
Claim 3, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasebe (US 20150107517) in view of Ko (JP 2007324477).
Regarding claim 3, Hasebe teaches the apparatus according to Claim 1, but does not teach further comprising a spacer configured to separate the at least two electrodes from a surface of the electrode fixing jig by a predetermined distance, however Ko teaches in fig. 3, 7 a spacer/det fix 59 [0038] configured to separate the at least two electrodes 49/50/57 from a surface of the electrode fixing jig 48 by a predetermined distance/gap [0050], it would be obvious to those skilled in the art at invention time to modify Hasebe in order to provide clearance for thermal expansion of electrodes [0054 56] and prevent apparatus parts cracking from expansion of the electrodes; wherein the at least two electrodes include a bent portion (Hasebe fig. 5, Ko fig. 7), and the spacer is configured to make contact with a valley of the bent portion (it is noted the claim does not say contacting the vertex of the bend but a valley, which includes the side areas regions/cliffs around the gorge, Ko fig. 7 showing 59 touching areas very near the gorge/vertex; similar if Hasebe fig. 5 has the spacers like Ko fig. 3 along the length including the center part, the spacer would at least touch or be very near the center vertex in fig. 5).
Regarding claim 9, Hasebe teaches the electrodes according to Claim 7, and further in view of Ko, teaches further comprising a spacer configured to separate the at least one electrode from a surface of an electrode fixing jig for fixing the at least one electrode by a predetermined distance, wherein the 
Regarding claim 11. Hasebe in view of Ko teaches the electrodes according to Claim 9, wherein the electrode fixing jig is a quartz cover made of quartz (see claim 5).
Claim 4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasebe (US 20150107517) in view of Takebayashi (JP 2007059527).
Regarding claim 4. Hasebe teaches the apparatus according to Claim 1, wherein the at least one electrode to which the predetermined potential is applied includes a plurality of electrodes to which the predetermined potential is applied (fig. 6 multiple 143b’s), but does not teach wherein the at least one electrode to which the reference potential is applied is arranged so as to be sandwiched between two or more continuously arranged electrodes of the plurality of the electrodes to which the predetermined potential is applied, however Takebayashi teaches in fig. 3 at least one electrode 19 [0014] to which the reference potential is applied (ground [0014]) is arranged so as to be sandwiched between two or more continuously arranged electrodes of the plurality of the electrodes to which the predetermined potential is applied (fig. 3, [0014] same concept as applicant fig. 3); it would be obvious to those skilled in the art at invention time to modify Hasebe so that local abnormalities of the gas supply pores when high frequency power is applied are suppressed, and the object to be processed Contamination can be prevented and the uniformity of treatment is improved [0019].
Regarding claim 10. Hasebe teaches the electrodes according to Claim 7, and further in view of Takebayashi, teaches wherein the at least one electrode to which the predetermined potential is applied includes a plurality of electrodes to which the predetermined potential is applied, and wherein the at least one electrode to which the reference potential is applied is arranged so as to be sandwiched between two or more continuously arranged electrodes of the plurality of the electrodes to which the predetermined potential is applied (see claim 4).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUECHUAN YU/Primary Examiner, Art Unit 1718